          Case 2:20-cv-01533-HB Document 5 Filed 04/30/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HENRY SOURBRINE,                                   :             CIVIL ACTION
Petitioner,                                        :
                                                   :             No. 19-6016,
v.                                                 :
                                                   :             together with
WARDEN OF THE GEORGE W. HILL                       :
CORRECTIONAL FACILITY, et al.,                     :
Respondents.                                       :             No. 20-1533
                                          ORDER

HARVEY BARTLE, III, J.

                             30th day of _________________,
              AND NOW, this ______             April        2020, upon careful and

independent consideration of the review and interim Report and Recommendation of United

States Magistrate Judge Linda K. Caracappa in the above-captioned matters, together with any

responses thereto, IT IS ORDERED that:

                1.   The interim Report and Recommendation is APPROVED and ADOPTED;

                2.   The Petitions for Writ of Habeas Corpus under 28 U.S.C. § 2241, Civil

                     Action No. 19-6016 and Civil Action No. 20-1533, are hereafter

                     consolidated and shall proceed for all purposes under the above-caption,

                     that is, Civil Action No. 19-6016; and

                3.   The Petition for Writ of Habeas Corpus under 28 U.S.C. § 2241, Civil

                     Action No. 20-1533, shall be marked consolidated and closed.



                                           BY THE COURT:

                                           /s/ Harvey Bartle III
                                           _____________________________________
                                           HARVEY BARTLE, III, J.
                                           UNITED STATES DISTRICT JUDGE
